DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 22-May-2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase “in the presence or upon an onset of an actuation of the brake cylinder, and in particular in the presence or upon an onset of a generator braking torque of an electric machine” is indefinite because it is unclear whether the claim requires both the presence of a an actuation of a brake and an onset of a generator braking torque, or alternatively, only one of the presence of an actuation of a brake and an onset of a generator braking torque.
Regarding claim 9, the phrase “in the presence or upon an onset of an actuation of the brake cylinder, and in particular in the presence or upon an onset of a generator braking torque of an electric machine” is indefinite because it is unclear whether the claim requires both the presence of a an 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 2019/0299768).
Regarding claim 1, Jung discloses a method for controlling a hydraulic brake system during a regenerative braking process (see ¶¶ 0055-0065; FIGS. 8, 9), wherein a hydraulic fluid is or has been displaced in the direction of at least two wheel brakes (RL, FR) (see FIG. 1) by means of a brake cylinder (see ¶ 0058, FIG. 9; fluid is delivered from master cylinder to wheel cylinders in step (210)), and wherein at least one volume fraction of the hydraulic fluid is displaced between the at least two wheel brakes (see ¶¶ 0060, 0061, FIG. 9; inlet valve is controlled to limit an increase in pressure; see also ¶ 0033, “inlet valve IV  . . . may mean . . . the inlet valves RLIV and RRIV of the rear wheels” in an “X-Split type braking system”) in order to adapt the at least two wheel brakes with regard to their hydraulic braking force to a changing wheel load distribution over the course of the braking process and/or to a changing generator braking torque over the course of the braking process (see ¶ 0060, “the regenerative braking force increases, the control unit 200 controls the inlet valve IV so that the state in which the set braking hydraulic pressure is supplied to the wheel cylinder WC is maintained;” see also claim 1 of Jung).  
Regarding claim 2, Jung discloses a method for controlling a hydraulic brake system during a regenerative braking process (see ¶¶ 0055-0065; FIGS. 8, 9), wherein, by means of a brake cylinder (see see ¶¶ 0060, 0061, FIG. 9; inlet valve is controlled to limit an increase in pressure; see also ¶ 0033, “inlet valve IV  . . . may mean . . . the inlet valves RLIV and RRIV of the rear wheels” in an “X-Split type braking system”) in order to adapt the at least two wheel brakes with regard to their hydraulic braking force to an incipient or present wheel load distribution (see ¶ 0060, “the regenerative braking force increases, the control unit 200 controls the inlet valve IV so that the state in which the set braking hydraulic pressure is supplied to the wheel cylinder WC is maintained;” see also claim 1 of Jung).  
Regarding claim 3, Jung discloses that an isolation valve is adjusted in the direction of a closed state in order to at least partially hydraulically isolate the one-wheel brake from the brake cylinder (see ¶ 0060, “set braking hydraulic pressure . . . is maintained,” i.e., the valve is closed to prevent an increase in hydraulic pressure).  
Regarding claim 4, Jung discloses that the isolation valve is adjusted into the closed state in order to fully hydraulically isolate the one-wheel brake from the brake cylinder (see ¶ 0060, “set braking hydraulic pressure . . . is maintained,” i.e., the valve is closed to prevent an increase in hydraulic pressure).  
Regarding claim 5, Jung discloses that after the adjustment of the isolation valve in the direction of the closed state, the isolation valve is adjusted in the direction away from the closed state in order to relieve the other of the at least two wheel brakes of load with regard to its hydraulic braking force (see FIG. 9, steps (250), (270); inlet valve IV is at least partially opened to increase pressure at the rear wheel, thereby relieving pressure at opposite wheel of X-split circuit).   
Regarding claim 6, Jung discloses that one of the at least two wheel brakes is a front wheel brake (FR) which is configured to be assigned to a front vehicle 29202291-DE-NPZF Active Safety GmbH wheel (see FIG. 1, ¶ 0033), the other wheel brake is a rear wheel brake (RL) which is configured to be assigned to a rear vehicle wheel (see see ¶ 0009, regenerative braking is subtracted from hydraulic braking; see also ¶ 0033, hydraulic pressure is controlled at rear wheels).  
Regarding claim 7, Jung discloses that one of the at least two wheel brakes is a front wheel brake (FR) which is configured to be assigned to a front vehicle wheel (see FIG. 1, ¶ 0033), the other wheel brake is a rear wheel brake (RL) which is configured to be assigned to a rear vehicle wheel (see FIG. 1, ¶ 0033), and, in the regenerative braking process, a generator braking torque effected by an electric machine acts on the rear vehicle wheel (see ¶ 0009, regenerative braking is subtracted from hydraulic braking; see also ¶ 0033, hydraulic pressure is controlled at rear wheels), and wherein the at least partially hydraulically isolated wheel brake is formed by the rear wheel brake (see FIG. 1; ¶ 0033).  
Regarding claim 8, Jung discloses a hydraulic brake system for a motor vehicle (see FIGS. 1-9, ¶¶ 0055-0065), comprising: a brake cylinder (MC1, MC2) and at least two wheel brakes (RL, FR) which are each hydraulically connected via a feed line to the brake cylinder (see FIG. 1), wherein the brake cylinder is configured to displace a hydraulic fluid in the direction of the at least two wheel brakes (see ¶ 0059), and the at least two wheel brakes are configured to exert a hydraulic braking force by means of the hydraulic fluid (see FIG. 1, ¶¶ 0030, 0031); an isolation valve (RLIV) which is fluidically assigned to one of the feed lines and which is configured to close the one feed line (see ¶ 0031); a control unit (200) which is connected in signal-exchanging fashion to the isolation valve (see ¶ 0057) and which is configured to, in the presence or upon an onset of an actuation of the brake cylinder, and in particular in the presence or upon an onset of a generator braking torque of an electric machine, activate the isolation valve for adjustment in the direction of a closed state in order to at least partially hydraulically isolate the associated wheel brake from the brake cylinder and thus adapt the at least two wheel brakes with regard to their braking force to an incipient or present wheel load distribution (see ¶ 0060, “the regenerative braking force increases, the control unit 200 controls the inlet valve IV so that the state in see also claim 1 of Jung).  
Regarding claim 9, Jung discloses that the control unit is configured to, in the presence of an actuation of the brake cylinder and in particular in the presence of a generator braking torque of the electric machine, activate the 30202291-DE-NPZF Active Safety GmbH isolation valve for adjustment in the direction away from the closed state in order to adapt the at least two wheel brakes with regard to their hydraulic braking force to a changing wheel load distribution over the course of the braking process and/or to a changing generator braking torque over the course of the braking process (see FIG. 9, steps (S250), (S270)).  
Regarding claim 10, Jung discloses that the control unit is configured to, in the presence of an actuation of the brake cylinder, activate the isolation valve for adjustment in the direction away from the closed state in a manner dependent on a change in the wheel load distribution and/or a changing generator braking torque (see FIG. 9, steps (S250), (S270)).  
Regarding claim 11, Jung discloses that one of the at least two wheel brakes is a front wheel brake (FR) (see FIG. 1, ¶ 0033), which is configured to be assigned to a front vehicle wheel (see FIG. 1, ¶ 0031), and the other wheel brake is a rear wheel brake (RL), which is configured to be assigned to a rear vehicle wheel (see FIG. 1, ¶ 0031).  
Regarding claim 12, Jung discloses that the isolation valve is a constituent part of an anti-lock braking system (see ¶ 0052).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

September 20, 2021